By the Court,

King, J.
This is an action brought by a stepfather against his step-son, for board and lodging, and other necessaries furnished the latter during his minority. The plaintiff married the mother of the defendant, when the latter was Seven! years old, from which time until near his majority he lived with the plaintiff as one of his family. The defendant’s mother and the plaintiff were allowed by the court of chancery maintenance for the infant out of his property, during a portion of his minority: the expenditures now sought to be recovered do *227not seem to have been included in the amount so allowed. The defendant, since he attained his majority, has conveyed to his mother property in satisfaction of any claim she might make against him. This action was brought by the plaintiff against the defendant whilst the latter was still an infant.
The question involved in this case seems to be, whether a step-father who receives into his family, supports and educates the children of his wife, by her former husband, can sustain an action at law against them for the necessaries so furnished, without an express promise to pay, made after they have attained their majority; or, in other words, the step-father being under no legal obligation to support his wife’s children by her former husband, will the law imply a promise, on their part, to pay him, if he actually does maintain them and furnish them with necessaries.
It appears to me that the principles laid down in 5 Barb. S. C. Rep. 122, Williams v. Hutchinson, and in 3 Comst. 312, the same case on appeal, are decisive of the present case.
It is decided in that case, that although a step-father has no right to the services of his wife’s children by her former marriage, yet, if he takes them into his family and supports and educates them, he stands in loco parentis; and it is against the policy of the law to imply a promise on his part to pay for the services they may render him whilst they remain in his family, and he continues to act the part of a father towards them. The converse of the proposition would seem equally true, and within the same policy; that although the step-father is not bound in law to support his step-children, yet if he acts the part of a father towards them, and does support them, the law will not imply on their part a promise to pay him for such support. His assumed relation of father entitles him, on the one hand, to their services without compensation; and entitles them, on the other, to their support and education without remuneration.
The ease of Gay v. Ballou, (4 Wend. 403,) cited on behalf of the defendant in error, must be considered as overruled, so far as it holds that a step-son is liable, either upon an implied prom*228ise or upon an express promise during minority, to pay for necessaries furnished by his step-father.
[New-York General Term.
June 14, 1851.
Edmonds, Edwards and King, Justices.]
The rule would seem to be this, that the step-father is not bound to support his step-children, nor the latter to render him any services ; but if he maintains them, or they labor for him, they will be deemed to have dealt with each other in the character of parent and child, and not as strangers, without obligation on the part of the father to pay for his children’s services, or on the part of the children to remunerate their father for their support.
The judgment of the common pleas should, therefore, be reversed, without costs to either party in this court.
Judgment reversed.